DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Office Action is in response to Applicant’s Amendment filed January 21, 2021. Claims 1, 3-4, 7, 10, and 21 have been amended. Claims 14, 17, and 26-44 are canceled. Claims 45 and 46 have been added. Currently, claims 1-13, 15-16, 18-25, and 45-46 are pending.
Applicant’s amendment to claim 10 successfully overcomes the objection set forth in paragraphs (4)-(5) of the previous Office Action.
Applicant’s amendment to claim 3 successfully overcomes the rejection under 35 USC 112, second paragraph, as set forth in paragraph (13) of the previous Office Action.
Applicant’s amendment to claim 4 successfully overcomes the rejection under 35 USC 112, second paragraph, as set forth in paragraph (14) of the previous Office Action.
Applicant’s amendment of claim 16 successfully overcomes the rejection under 35 USC. 112, second paragraph, as set forth in paragraph (15) of the previous Office Action.
Applicant’s cancellation of claim 33 renders moot the rejection under 35 USC 112, second paragraph, as set forth in paragraph (15) of the previous Office Action.
Applicant’s cancellation of claim 17 renders moot the rejection under 35 USC 112, second paragraph, as set forth in paragraph (16) of the previous Office Action.
Applicant’s cancellation of claims 27 and 28 renders moot the rejection under 35 USC 112, second paragraph, as set forth in paragraph (17) of the previous Office Action.
Applicant’s cancellation of claim 30 renders moot the rejection under 35 USC 112, second paragraph, as set forth in paragraph (18) of the previous Office Action.

Response to Arguments
Applicant’s amendment to claim 1 does not overcome the obvious-type double patenting presented in the previous Office Action. The amendment replaced particles with a biological cell, which is an obvious variant of marked particles recited US 8,413,903. “The specification can be used as a dictionary to learn the meaning of a term in the claim.”1 In order to properly construe the scope of the claim, a “portion of the reference disclosure that describes subject matter that falls within the scope of the reference claim may be relied upon.”2 In this instance, the specification of US 8,413,903 discloses that the sample with particles may include biological cells (col. 2, lines 31-40). It follows then that the particles of claim 10 can include biological cells, as recited in claim 1 of the Instant Application. Since the biological cell are disclosed as an obvious variant of marked particles, the nonstatutory double patenting rejection has not been overcome by amendment.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the newly applied reference in the prior rejection of record to address the newly added limitation reciting the sample comprise a marked biological cell.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 8,431,903. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following: Claim 2 differs from ‘903 in that it provides a sample probe with a marked biological cell. The patent claims a sample solution comprising marked particles. The sample probe with marked particles of the patent is disclosed such as the particles may be biological cells (col. 2, lines 31-40). One of ordinary skill in the art would have understood the sample solution of the ‘903 and the biological cells of the Instant Application to be obvious variants of the marked sample to be used in the claimed method.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 8,431,903. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following. Claim 3 differs from ‘903 in that it provides a sample probe with a marked biological cell.  The patent claims a sample solution comprising marked particles. The sample probe with marked particles of the patent is disclosed such as the particles may be biological cells (col. 2, lines 31-40). One of ordinary skill in the art would have understood the sample solution of the ‘903 and the biological cells of the Instant Application to be obvious variants of the marked sample to be used in the claimed method.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 4, 5-12, 15-16, 18-20, 22-25, and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duhr et al. (“Thermophoresis of DNA determined by microfluidic fluorescence,” published November 17, 2004) in view of Kachynski et al. (“Three-dimensional confocal thermal imaging using anti-Stokes luminescence,” published July 6, 2005).
Re claim 1, Duhr et al. disclose a method to measure thermo-optically characteristics of particles in a solution with the steps of:
providing a sample probe with marked particles in a solution (pg. 278, col. 2, para. 3);
exciting fluorescently said marked particles and firstly detecting fluorescence of said excited particles (pg. 279, col. 1, para. 2);
irradiating a laser light beam into the solution to obtain a spatial temperature distribution in the solution around the irradiated laser light beam (pg. 278, col. 2, para. 2);
detecting secondly a fluorescence of the particles in the solution at a predetermined time after irradiation of the laser into the solution has been started (pg. 279, col. 1, para. 2);
characterizing the particles based on said two detections (pg. 279, col. 1, para. 2).

Re claim 4, Duhr et al., as modified by Kachynski et al., disclose the limitations of claim 1, as mentioned above. Duhr et al. further disclose wherein the laser beam is defocused (pg. 278, col. 2, para. 2) such that a temperature gradient within the temperature distribution is in the range of from 0.0 to 2K/pm, (pg. 277, col. 2, para. 1).
Re claim 5, Duhr et al., as modified by Kachynski et al., disclose the limitations of claim 4, as mentioned above. Duhr et al. further disclose wherein the laser beam is irradiated through an optical element into the solution (pg. 279, col. 2, para. 2).
Re claim 6, Duhr et al., as modified by Kachynski et al., disclose the limitations of claim 4, as mentioned above. Duhr et al. further disclose wherein the optical element is a single lens (objective; pg. 279, col. 2, para. 2).
Re claim 7, Duhr et al., as modified by Kachynski et al., disclose the limitations of claim 1, as mentioned above. Duhr et al. further disclose the further step of measuring the temperature distribution in said solution around the irradiated beam with a temperature sensitive dye (pg. 277, col. 2, para. 1).
Re claim 8, Duhr et al., as modified by Kachynski et al., disclose the limitations of claim 7, as mentioned above. Duhr et al. further disclose wherein the temperature distribution is determined based on detected fluorescence of the temperature sensitive dye, wherein the solution comprising 
Re claim 9, Duhr et al., as modified by Kachynski et al., disclose the limitations of claim 1, as mentioned above. Duhr et al. further disclose wherein the predetermined time is within the range of 0.5s to 250s (100s; pg. 280, col. 2, para. 2).
Re claim 10, Duhr et al., as modified by Kachynski et al., disclose the limitations of claim 9, as mentioned above. Duhr et al. disclose wherein the predetermined time concentration changes within the spatial temperature distribution due to thermophoretic effects and such concentration changes are detected by the change of distribution in fluorescence (pg. 280, col. 1, para. 1-2; pg. 279, col. 1, para. 2).
Re claim 11, Duhr et al., as modified by Kachynski et al., disclose the limitations of claim 9, as mentioned above. Duhr et al. disclose wherein the laser beam is focused such that a temperature gradient within the temperature distribution is achieved in the range from 0.0001 to 10 K/pm (pg. 277, col. 1, para. 1).
Re claim 12, Duhr et al., as modified by Kachynski et al., disclose the limitations of claim 9, as mentioned above. Duhr et al. disclose wherein said fluorescence is detected with a CCD camera (pg. 279, col. 1, para. 2; pg. 285, col. 1, para. 2).
Re claim 15, Duhr et al., as modified by Kachynski et al., disclose the limitations of claim 1, as mentioned above. Duhr et al. disclose wherein the laser light is within the range of from 1200 nm to 2000 nm (pg. 278, col. 2, para. 2).
claim 16, Duhr et al., as modified by Kachynski et al., disclose the limitations of claim 1, as mentioned above. Duhr et al. disclose wherein the laser is a high power laser within the range of from 0.1 W to 10W (pg. 278, col. 2, para. 2).
Re claim 18, Duhr et al., as modified by Kachynski et al., disclose the limitations of claim 1, as mentioned above. Duhr et al. disclose wherein the solution is a saline solution with concentrations of 0 to 1M (pg. 284, col. 1, para. 2; where less than 500mM can be used before the thermophoresis is quenched).
Re claim 19, Duhr et al., as modified by Kachynski et al., disclose the limitations of claim 1, as mentioned above. Duhr et al. disclose wherein the spatial distribution is between 0.1° C and 100°C (Figure 1(c)).
Re claim 20, Duhr et al., as modified by Kachynski et al., disclose the limitations of claim 1, as mentioned above. Duhr et al. disclose wherein said temperature gradient is created within 0.1 pm to 500 pm in diameter around the laser beam (Figure 8).
Re claim 22, Duhr et al., as modified by Kachynski et al., disclose the limitations of claim 1, as mentioned above. Duhr et al. disclose wherein the solution is provided with a thickness in direction of the laser light beam from 1pm to 500 pm (pg. 278, col. 1, para. 2).
Re claim 23, Duhr et al., as modified by Kachynski et al., disclose the limitations of claim 1, as mentioned above. Duhr et al. disclose wherein the detection of the fluorescence is detected within a range of l nm to 500 pm in the direction of the laser beam (pg. 279, col. 1, para. 1).
Re claim 24, Duhr et al., as modified by Kachynski et al., disclose the limitations of claim 1, as mentioned above. Duhr et al. disclose wherein the fluorescence is detected substantially perpendicular with respect to the laser light beam with a CCD camera (pg. 279, col. 1, para. 1; pg. 280, col. 2, para. 2; where the fluorescence probes move radially after the solution is heated by the laser).
claim 25, Duhr et al., as modified by Kachynski et al., disclose the limitations of claim 1, as mentioned above. Duhr et al. disclose wherein the second fluorescence detection is spatial measurement of the fluorescence in dependence of the temperature distribution substantially perpendicular with respect to the laser light beam (pg. 279, col. 1, para. 1; pg. 280, col. 2, para. 2; where the fluorescence probes move radially after the solution is heated by the laser).
Re claim 45, Duhr et al., as modified by Kachynski et al., disclose the limitations of claim 1, as mentioned above. Duhr et al. further disclose wherein the laser beam is defocused such that a temperature gradient within the temperature distribution is in the range of from 0.0 to 5 K/m (pg. 277, col. 2, para. 1).

Claims 13 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duhr et al. (“Thermophoresis of DNA determined by micro fluidic fluorescence,” published November 17, 2004) in view of Kachynski et al. (“Three-dimensional confocal thermal imaging using anti-Stokes luminescence,” published July 6, 2005) and Wendenburg et al. (US 6,850,363; published February 1, 2005).
Re claims 13 and 21, Duhr et al., as modified by Kachynski et al., disclose the limitations of claim 1, as mentioned above, but are silent with regards to orientation of the detector array with respect to the laser. Duhr et al. does imply that the detector is aligned with the center of the laser beam since the particle diffusion occurs in a radial direction from the point of the laser’s incidence (pg. 277, col. 2, para. 1). In a similar field of endeavour, Wendenburg et al. disclose a fluorescence microscope that performs optical trapping (as also in the Instant Application) in which the detector and the laser beam are directly aligned and are on the same side with respect to the probe (col. 3, lines 45-65; Figure 2). The skilled artisan would have been motivated to implement the configuration .

Allowable Subject Matter
Claim 46 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2 and 3, the prior art of record do not teach or fairly suggest the claimed predetermined time of 1 ms to 250 ms.
Regarding claim 46, the prior art of record does not teach or fairly suggest the claimed method in which the laser employed to obtain a spatial distribution of a sample solution has a high power laser within the range of from 4W to 6W. Instead, the prior art of record teaches at least one order of magnitude smaller laser power (See, Duhr, pg. 278, col. 2, para. 2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARA B GREEN whose telephone number is (571)270-3035.  The examiner can normally be reached on 9:00 am - 5:00 pm (PST) Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARA B. GREEN
Primary Examiner
Art Unit 2884



/YARA B GREEN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 804 II(B)(2)(a); Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999).
        2 See Sun Pham. Indus., Ltd. V. Eli Lilly & Co., 611 F3d. 1381, 1386-88, 95 USPQ2d 1797, 1801-02 (Fed. Cir. 2008).